EXHIBIT 10.116
SECURITY AGREEMENT
          SECURITY AGREEMENT, dated as of December 31, 2008, between SEDONA
CORPORATION, a Pennsylvania corporation, with an office at 1003 West Ninth
Avenue, 2nd Floor, King of Prussia, Pennsylvania, 19406 (the “Debtor”), and Vey
Associates Incorporated, a Louisiana Corporation with an office at 11822 Justice
Avenue, Suite B-6, Baton Rouge, Louisiana 70816, (the “Secured Party”).
          WHEREAS, the Secured Party has made a loan to the Debtor and the
Debtor has agreed and is obligated to make certain payments to the Secured Party
under the terms of the promissory note of even date herewith in the principal
sum of up to $2,250,000 (the “Note”); and
          WHEREAS, in order to induce the Secured Party to lend to the Debtor
the sums set forth in the Note, the Debtor has agreed to grant to the Secured
Party an interest in certain property of Debtor as security for the Obligations
(as defined herein); and
          NOW, THEREFORE, in consideration for the promises contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto, intending to be legally bound,
agree as follows:
ARTICLE I
DEFINITIONS
          All capitalized terms used herein without definitions shall have the
respective meanings provided therefor in the Note. The term “State”, as used
herein, means the State of Louisiana. All references herein to the Uniform
Commercial Code shall mean the Uniform Commercial Code in the State. All terms
defined in the Uniform Commercial Code and used herein shall have the
definitions as specified therein. However, if a term is defined in Article 9 of
the Uniform Commercial Code differently than in another Article of the Uniform
Commercial Code, the term has the meaning specified in Article 9. The term
“Obligations”, as used herein, means all of the indebtedness, obligations and
liabilities of the Debtor to the Secured Party, whether direct or indirect,
joint or several, absolute or contingent, due or to become due, now existing or
hereafter arising, including but not limited to those arising under or in
respect of the Note or other instruments or agreements executed and delivered
pursuant thereto or in connection therewith or this Agreement, and the term
“Event of Default”, as used herein, means the failure of the Debtor to pay or
perform any of the Obligations as and when due to be paid or performed and any
default or event of default under the terms of the Note. An Event of Default
shall also exist in the event that Debtor defaults in payment of any indebtness
due and owing to either Oak Harbor Investment Properties, LLC or David R. Vey.

Page 1 of 16



--------------------------------------------------------------------------------



 



ARTICLE II
GRANT OF SECURITY INTEREST AND SUBORDINATION
          The Debtor hereby grants to the Secured Party, to secure the payment
and performance in full of all of the Obligations, a lien and security interest
in and so pledges and assigns to the Secured Party the following properties,
assets and rights of the Debtor, wherever located, whether now owned or
hereafter acquired or arising, and all proceeds and products thereof (all of the
same being hereinafter called the “Collateral”): all contracts, assets, software
and intellectual property, personal and fixture property of every kind and
nature, (including inventory and equipment), instruments (including promissory
notes), documents, accounts, accounts receivable, chattel paper (whether
tangible or electronic), deposit accounts, commercial tort claims, securities
and all other investment property, supporting obligations, any other contract
rights or rights to the payment of money, insurance claims and proceeds, tort
claims, and all general intangibles (including all payment intangibles). The
security interest of the Secured Party shall be subordinate and be junior only
to the security interest of Oak Harbor Investment Properties, LLC and shall be
senior to all other liens and interests in the Collateral, including the
interest of David R. Vey. The Secured Party acknowledges that the attachment of
its security interest in any commercial tort claim as original collateral is
subject to the Debtor’s compliance with Article IV, Section 7.
ARTICLE III
AUTHORIZATION TO FILE FINANCING STATEMENTS
          The Debtor hereby irrevocably authorizes the Secured Party, at any
time and from time to time, to file in any Uniform Commercial Code jurisdiction
(in addition to the State if appropriate any initial financing statements and
amendments thereto that (a) indicate the Collateral: (i) as all assets of the
Debtor securing the Obligations or words of similar effect, regardless of
whether any particular asset comprised in the Collateral falls within the scope
of Article 9 of the Uniform Commercial Code or such jurisdiction, or (ii) as
being of an equal or lesser scope or with greater detail, and (b) contain any
other information required by part 5 of Article 9 of the Uniform Commercial Code
for the sufficiency or filing office acceptance of any financing statement or
amendment, including whether the Debtor is an organization, the type of
organization and any organization identification number issued to the Debtor.
The Debtor agrees to furnish any such information to the Secured Party promptly
upon request. The Debtor also ratifies its authorization for the Secured Party
to have filed in any Uniform Commercial Code jurisdiction any initial financing
statements or amendments thereto if filed prior to the date hereof.
ARTICLE IV
OTHER ACTIONS
          Further to insure (i) the attachment, perfection and priority of the
Secured Party’s security interest in the Collateral, subject to the security
interests, liens or encumbrances set forth on Appendix A, and (ii) the ability
of the Secured Party to enforce its security interest in the Collateral, the
Debtor agrees, in each case at the Debtor’s own expense, to take the following
actions with

Page 2 of 16



--------------------------------------------------------------------------------



 



respect to the following Collateral:
     1. Promissory Notes and Tangible Chattel Paper. If the Debtor shall, at any
time, hold or acquire any promissory notes or tangible chattel paper, the Debtor
shall forthwith endorse, assign and deliver the same to the Secured Party,
accompanied by such instruments of transfer or assignment duly executed in blank
as the Secured Party may from time to time specify.
     2. Deposit Accounts. For each deposit account that the Debtor at any time
opens or maintains, the Debtor shall, at the Secured Party’s request and option,
pursuant to an agreement in form and substance satisfactory to the Secured Party
and the Debtor, either (a) cause the bank to agree to comply at any time with
instructions from the Secured Party to such bank directing the disposition of
funds from time to time credited to such deposit account, without further
consent of the Debtor, or (b) arrange for the Secured Party to become the
customer of the bank with respect to the deposit account, with the Debtor being
permitted, only with the consent of the Secured Party, to exercise rights to
withdraw funds from such deposit account. The Secured Party agrees with the
Debtor that the Secured Party shall not give any such instructions or withhold
any withdrawal rights from the Debtor unless an Event of Default has occurred
and is continuing for a period of sixty (60) calendar days, or, after giving
effect to any withdrawal not otherwise permitted by the Note, would occur. The
provisions of this paragraph shall not apply to (i) any deposit account for
which the Debtor, the bank and the Secured Party have entered into a cash
collateral agreement specially negotiated among the Debtor, the bank and the
Secured Party for the specific purpose set forth therein, (ii) deposit accounts
for which the Secured Party is the Depository and (iii) deposit accounts
specially and exclusively used for payroll, payroll taxes and other employee
wage and benefit payments to or for the benefit of the Debtor’s salaried
employees.
     3. Investment Property. If the Debtor shall, at any time, hold or acquire
any certificated securities (other than securities of the Debtor), the Debtor
shall forthwith endorse, assign and deliver the same to the Secured Party,
accompanied by such instruments of transfer or assignment duly executed in blank
as the Secured Party may from time to time specify. If any securities now or
hereafter acquired by the Debtor are uncertificated and are issued to the Debtor
or its nominee directly by the issuer thereof, the Debtor shall promptly notify
the Secured Party thereof and, at the Secured Party’s request and option,
pursuant to an agreement in form and substance satisfactory to the Secured
Party, either (a) cause the issuer to agree to comply with instructions from the
Secured Party as to such securities, without further consent of the Debtor or
such nominee, or (b) arrange for the Secured Party to become the registered
owner of the securities. If any securities, whether certificated or
uncertificated, or other investment property now or hereafter acquired by the
Debtor are held by the Debtor or its nominee through a securities intermediary
or commodity intermediary, the Debtor shall promptly notify the Secured Party
thereof and, at the Secured Party’s request and option, pursuant to an agreement
in form and substance satisfactory to the Secured Party, either (i) cause such
securities intermediary or (as the case may be) commodity intermediary to agree
to comply with entitlement orders or other instructions from the Secured Party
to such securities intermediary as to such securities or other investment
property, or (as the case may be) to apply any value distributed on account of
any commodity contract as directed by the Secured Party to such commodity
intermediary, in each case without further consent of the

Page 3 of 16



--------------------------------------------------------------------------------



 



Debtor or such nominee, or (ii) in the case of financial assets or other
investment property held through a securities intermediary, arrange for the
Secured Party to become the entitlement holder with respect to such investment
property, with the Debtor being permitted, only with the consent of the Secured
Party, to exercise rights to withdraw or otherwise deal with such investment
property. The provisions of this paragraph shall not apply to any financial
assets credited to a securities account for which the Secured Party is the
securities intermediary.
     4. Collateral in the Possession of a Bailee. If any Collateral is at any
time in the possession of a bailee, the Debtor shall promptly notify the Secured
Party thereof and, if requested by the Secured Party, shall promptly seek an
acknowledgment from the bailee, in form and substance satisfactory to the
Secured Party, that the bailee holds such Collateral for the benefit of the
Secured Party and that if an Event of Default has occurred and is continuing for
a period of sixty (60) calendar days the bailee shall act upon the instructions
of the Secured Party, without the further consent of the Debtor.
     5. Electronic Chattel Paper and Transferable Records. If the Debtor at any
time holds or acquires an interest in any electronic chattel paper or any
“transferable record,” as that term is defined in Section 201 of the federal
Electronic Signatures in Global and National Commerce Act, (“ESIGN”) or in
Section 16 of the Uniform Electronic Transactions Act (“UETA”) as in effect in
any relevant jurisdiction, the Debtor shall promptly notify the Secured Party
thereof and, at the request of the Secured Party, shall take such action as the
Secured Party may reasonably request to vest in the Secured Party control, under
Section 9-105 of the Uniform Commercial Code, of such electronic chattel paper
or control under Section 201 of ESIGN or, as the case may be, Section 16 of
UETA, as so in effect in such jurisdiction, of such transferable record.
     6. Letter-of-Credit Rights. If the Debtor is at any time a beneficiary
under a letter of credit now or hereafter issued in favor of the Debtor, the
Debtor shall promptly notify the Secured Party thereof and, at the request and
option of the Secured Party, the Debtor shall, pursuant to an agreement in form
and substance satisfactory to the Secured Party, either (i) arrange for the
issuer and any confirmer of such letter of credit to consent to an assignment to
the Secured Party of the proceeds of any drawing under the letter of credit, or
(ii) arrange for the Secured Party to become the transferee beneficiary of the
letter of credit, with the Secured Party agreeing, in each case, that the
proceeds of any drawing under the letter to credit are to be applied as set
forth in the Note.
     7. Commercial Tort Claims. If the Debtor shall at any time hold or acquire
a commercial or other tort claim, the Debtor shall immediately notify the
Secured Party in a writing signed by the Debtor of the brief details thereof and
grant to the Secured Party in such writing a security interest therein and in
the proceeds thereof, all upon the terms of this Agreement, with such writing to
be in form and substance satisfactory to the Secured Party.
     8. Other Actions as to any and all Collateral. The Debtor further agrees to
take any other action reasonably requested by the Secured Party to insure the
attachment, perfection and priority of, and the ability of the Secured Party to
enforce, the Secured Party’s security interest in any and all of the Collateral,
including, without limitation, (a) executing, delivering and, where

Page 4 of 16



--------------------------------------------------------------------------------



 



appropriate, filing financing statements and amendments relating thereto under
the Uniform Commercial Code, to the extent, if any, that the Debtor’s signature
thereon is required therefor, (b) causing the Secured Party’s name to be noted
as secured party on any certificate of title for a titled good if such notation
is a condition to attachment, perfection or priority of, or ability of the
Secured Party to enforce, the Secured Party’s security interest in such
Collateral, (c) complying with any provision of any statute, regulation or
treaty of the United States as to any Collateral if compliance with such
provision is a condition to attachment, perfection or priority of, or ability of
the Secured Party to enforce, the Secured Party’s security interest in such
Collateral, (d) obtaining governmental and other third party consents and
approvals, including, without limitation, any consent of any licensor, lessor or
other person obligated on the Collateral, (e) obtaining waivers from mortgagees
and landlords in form and substance satisfactory to the Secured Party, and
(f) taking all actions required by any earlier versions of the Uniform
Commercial Code or by other law, as applicable in any relevant Uniform
Commercial Code jurisdiction, or by other law as applicable in any foreign
jurisdiction.
ARTICLE V
REPRESENTATIONS AND WARRANTIES CONCERNING DEBTOR’S LEGAL STATUS
          The Debtor represents and warrants to the Secured Party as follows:
(a) the Debtor’s exact legal name is that indicated on the signature page
hereof, (b) the Debtor is a Corporation organized under the laws of the
Commonwealth of Pennsylvania, (c) the Debtor’s tax identification number is
95-4091769, and (d) the address listed on the cover page hereof is Debtor’s
chief executive office.
ARTICLE VI
COVENANTS CONCERNING DEBTOR’S LEGAL STATUS
          The Debtor covenants with the Secured Party as follows: (a) without
providing at least thirty (30) days prior written notice to the Secured Party,
the Debtor will not change its name, its place of business or, if more than one,
its chief executive office, or its mailing address or tax identification number,
if it has one, (b) if the Debtor does not have an tax identification number and
later obtains one, the Debtor shall forthwith notify the Secured Party of such
tax identification number, and (c) the Debtor will not change its type of
organization, jurisdiction of organization or other legal structure without
prior consent of the Secured Party.
ARTICLE VII
REPRESENTATIONS AND WARRANTIES CONCERNING COLLATERAL, ETC.
          The Debtor further represents and warrants to the Secured Party as
follows: (a) the Debtor is the owner of or has other rights in or power to
transfer the Collateral, free from any adverse lien, security interest or other
encumbrance, except for the security interests, liens or encumbrances set forth
on Appendix A , the security interest created by this Agreement, other liens
permitted by the Note, and other liens or encumbrances incurred by the Debtor in
the ordinary

Page 5 of 16



--------------------------------------------------------------------------------



 



course of business in an aggregate amount less than $175,000 (all the foregoing
collectively as “Permitted Liens”), except as the Secured Party may otherwise
permit, (b) none of the Collateral constitutes, or is the proceeds of, “farm
products” as defined in Section 9-102(a)(34) of the Uniform Commercial Code,
(c) none of the account debtors or other persons obligated on any of the
Collateral is a governmental authority subject to the Federal Assignment of
Claims Act or like federal, state or local statute or rule in respect of such
Collateral, and (d) the Debtor has at all times materially operated its business
in compliance with all applicable provisions of the federal Fair Labor Standards
Act, as amended, and with all applicable provisions of federal, state and local
statutes and ordinances dealing with the control, shipment, storage or disposal
of hazardous materials or substances.
ARTICLE VIII
COVENANTS CONCERNING COLLATERAL, ETC.
          The Debtor further covenants with the Secured Party as follows:
(a) the Collateral, to the extent not delivered to the Secured Party pursuant to
Article IV, will be kept at those locations listed on the address listed on the
cover page hereof and the Debtor will not remove the Collateral from such
locations, without providing at least thirty (30) days prior written notice to
the Secured Party; (b) except for Permitted Liens, the Debtor shall be the owner
of or have other rights in the Collateral free from any lien, security interest
or other encumbrance, and the Debtor shall defend the same against all claims
and demands of all persons at any time claiming the same or any interests
therein adverse to the Secured Party; (c) except for Permitted Liens, the Debtor
shall not pledge, mortgage or create, or suffer to exist a security interest in
the Collateral in favor of any person other than the Secured Party, Vey, and Oak
Harbor; (d) the Debtor will keep the Collateral in good order and repair
reasonable wear and tear excepted and will not use the same in violation of law
or any policy of insurance thereon; (e) the Debtor will permit the Secured
Party, or its designee, to inspect the Collateral at any reasonable time,
wherever located, during regular business hours of the Debtor, and upon
reasonable prior written notice to the Debtor; (f) the Debtor will pay promptly
when due all taxes, assessments, governmental charges and levies upon the
Collateral or incurred in connection with the use or operation of such
Collateral or incurred in connection with this Agreement; (g) the Debtor will
continue to operate its business in material compliance with all applicable
provisions of the federal Fair Labor Standards Act, as amended, and with all
applicable provisions of federal, state and local statutes and ordinances
dealing with the control, shipment, storage or disposal of hazardous materials
or substances; and (h) the Debtor will not sell or otherwise dispose of, or
offer to sell or otherwise dispose of, the Collateral or any interest therein
except for (i) sales and leases of inventory and licenses of general intangibles
in the ordinary course of business, and (ii) so long as no Event of Default has
occurred and is continuing for a period of sixty (60) calendar days, sales or
other dispositions of obsolescent Collateral in the ordinary course of business
consistent with past practices dispositions permitted by the Note.

Page 6 of 16



--------------------------------------------------------------------------------



 



ARTICLE IX
INSURANCE
          The following provisions regarding insurance are made part of this
Agreement.
     1. Maintenance of Insurance. The Debtor will maintain with financially
sound and reputable insurers insurance with respect to its properties and
business against such casualties and contingencies as shall be in accordance
with general practices of businesses engaged in similar activities in similar
geographic areas. Such insurance shall be in such minimum amounts that the
Debtor will not be deemed a co-insurer under applicable insurance laws,
regulations and policies and otherwise shall be in such amounts, contain such
terms, be in such forms and be for such periods as may be reasonably
satisfactory to the Secured Party. In addition, all such insurance shall be
payable to the Secured Party as loss payee under a “standard” or “New York” loss
payee clause. Without limiting the foregoing, the Debtor will (i) keep all of
the Collateral constituting physical property insured with casualty or physical
hazard insurance on an “all risks” basis, with broad form flood and earthquake
coverages and electronic data processing coverage, with a full replacement cost
endorsement and an “agreed amount” clause in an amount equal to 100% of the full
replacement cost of such property, (ii) maintain all such workers’ compensation
or similar insurance as may be required by law, and (iii) maintain, in amounts
and with deductibles equal to those generally maintained by businesses engaged
in similar activities in similar geographic areas, general public liability
insurance against claims of bodily injury, death or property damage occurring,
on, in or about the properties of the Debtor; business interruption insurance;
and product liability insurance.
     2. Insurance Proceeds The proceeds of any casualty insurance in respect of
any casualty loss of any of the Collateral shall, subject to the rights, if any,
of other parties with a prior interest in the property covered thereby, (i) so
long as no Default or Event of Default has occurred and is continuing for a
period of sixty (60) days, be disbursed to the Debtor for direct application by
the Debtor solely to the repair or replacement of the Debtor’s property so
damaged or destroyed, and (ii) in all other circumstances, be held by the
Secured Party as cash collateral for the Obligations. The Secured Party may, at
its sole option, disburse from time to time all or any part of such proceeds so
held as cash collateral, upon such terms and conditions as the Secured Party may
reasonably prescribe, for direct application by the Debtor solely to the repair
or replacement of the Debtor’s property so damaged or destroyed, or the Secured
Party may apply all or any part of such proceeds to the Obligations.
     3. Notice of Cancellation, etc. All policies of insurance shall provide for
at least thirty (30) days prior written cancellation notice to the Secured
Party. In the event of failure by the Debtor to provide and maintain insurance
as herein provided, the Secured Party may, at its option, provide such insurance
and charge the amount thereof to the Debtor. The Debtor shall furnish the
Secured Party with certificates of insurance and policies evidencing compliance
with the foregoing insurance provision.

Page 7 of 16



--------------------------------------------------------------------------------



 



ARTICLE X
COLLATERAL PROTECTION EXPENSES; PRESERVATION OF COLLATERAL
          The following provisions regarding the Collateral are made part of
this Agreement.
     1. Expenses Incurred by Secured Party. In its discretion, the Secured Party
may discharge taxes and other encumbrances at any time levied or placed on any
of the Collateral, make repairs thereto and pay any necessary filing fees or, if
the Debtor fails to do so, insurance premiums. The Debtor agrees to reimburse
the Secured Party on demand for any and all expenditures so made. The Secured
Party shall have no obligation to the Debtor to make any such expenditures, nor
shall the making thereof relieve the Debtor of any default or Event of Default.
     2. Secured Party’s Obligations and Duties. Anything herein to the contrary
notwithstanding, the Debtor shall remain liable under each contract or agreement
included in the Collateral to be observed or performed by the Debtor thereunder.
The Secured Party shall not have any obligation or liability under any such
contract or agreement by reason of or arising out of this Agreement or the
receipt by the Secured Party of any payment relating to any of the Collateral,
nor shall the Secured Party be obligated in any manner to perform any of the
obligations of the Debtor under or pursuant to any such contract or agreement,
to make inquiry as to the nature or sufficiency of any payment received by the
Secured Party in respect of the Collateral or as to the sufficiency of any
performance by any party under any such contract or agreement, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to the Secured Party or to
which the Secured Party may be entitled at any time or times. The Secured
Party’s sole duty with respect to the custody, safe-keeping and physical
preservation of the Collateral in its possession, under Section 9-207 of the
Uniform Commercial Code or otherwise, shall be to deal with such Collateral in
the same manner as the Secured Party deals with similar property for its own
account.
ARTICLE XI
SECURITIES AND DEPOSITS
          The Secured Party, may if an Event of Default exists and is continuing
for a period of sixty (60) calendar days, at its option, transfer to itself or
any nominee any securities constituting Collateral, receive any income thereon
and hold such income as additional Collateral, or apply it to the Obligations.
Whether or not any Obligations are due, the Secured Party may demand, sue for,
collect, or make any settlement or compromise which it deems desirable with
respect to the Collateral. Regardless of the adequacy of Collateral or any other
security for the Obligations, any deposits or other sums at any time credited by
or due from the Secured Party to the Debtor may, at any time, be applied to or
set off against any of the Obligations.

Page 8 of 16



--------------------------------------------------------------------------------



 



ARTICLE XII
NOTIFICATION TO ACCOUNT DEBTORS AND
OTHER PERSONS OBLIGATED ON COLLATERAL
          The Debtor shall, at the request of the Secured Party, and only if an
Event of Default has occurred, notify account debtors and other persons
obligated on any of the Collateral of the security interest of the Secured Party
in any account, chattel paper, general intangible, instrument or other
Collateral and that payment thereof is to be made directly to the Secured Party
or to any financial institution designated by the Secured Party as the Secured
Party’s agent therefor, and the Secured Party may itself, without notice to or
demand upon the Debtor, so notify account debtors and other persons obligated on
Collateral. After the making of such a request or the giving of any such
notification, the Debtor shall hold any proceeds of collection of accounts,
chattel paper, general intangibles, instruments and other Collateral received by
the Debtor as trustee for the Secured Party without commingling the same with
other funds of the Debtor and shall turn the same over to the Secured Party in
the identical form received, together with any necessary endorsements or
assignments. The Secured Party shall apply the proceeds of collection of
accounts, chattel paper, general intangibles, instruments and other Collateral
received by the Secured Party to the Obligations, such proceeds to be
immediately entered after final payment in cash or other immediately available
funds of the items giving rise to them.
ARTICLE XIII
POWER OF ATTORNEY
          The following provisions regarding power of attorney are made part of
this Agreement.
     1. Appointment and Powers of Secured Party. The Debtor hereby irrevocably
constitutes and appoints the Secured Party and any officer or agent thereof,
with full power of substitution, as its true and lawful attorneys-in-fact with
full irrevocable power and authority in the place and stead of the Debtor or in
the Secured Party’s own name, for the purpose of carrying out the terms of this
Agreement, to take any and all appropriate action and to execute any and all
documents and instruments that may be necessary or desirable to accomplish the
purposes of this Agreement and, without limiting the generality of the
foregoing, hereby gives said attorneys the power and right, on behalf of the
Debtor, without notice to or assent by the Debtor, to do the following:
          (A). Upon the occurrence and during the continuance of an Event of
Default, which remains uncured for sixty (60) calendar days, generally to sell,
transfer, pledge, make any agreement with respect to or otherwise deal with any
of the Collateral in such manner as is consistent with the Uniform Commercial
Code and as fully and completely as though the Secured Party were the absolute
owner thereof for all purposes, and to do at the Debtor’s expense, at any time,
or from time to time, all acts and things which the Secured Party deems
necessary to protect, preserve or realize upon the Collateral and the Secured
Party’s security interest therein, in order to effect the intent of this
Agreement, all as fully and effectively as the Debtor might do, including,
without limitation, (i) the filing and prosecuting of registration and transfer
applications with the appropriate federal or

Page 9 of 16



--------------------------------------------------------------------------------



 



local agencies or authorities with respect to trademarks, copyrights and
patentable inventions and processes, (ii) upon written notice to the Debtor, the
exercise of voting rights with respect to voting securities, which rights may be
exercised, if the Secured Party so elects, with a view to causing the
liquidation in a commercially reasonable manner of assets of the issuer of any
such securities, and (iii) the execution, delivery and recording, in connection
with any sale or other disposition of any Collateral, of the endorsements,
assignments or other instruments of conveyance or transfer with respect to such
Collateral; and
          (B). To the extent that the Debtor’s authorization given in
Article III is not sufficient, to file such financing statements with respect
hereto, with or without the Debtor’s signature, or a photocopy of this Agreement
in substitution for a financing statement, as the Secured Party may deem
appropriate and to execute in the Debtor’s name such financing statements and
amendments thereto and continuation statements which may require the Debtor’s
signature.
          (C) Notwithstanding the foregoing, the rights of the Secured Party
under this section may be limited by the terms of an Intercreditor Agreement,
dated of event date herewith, by and between the Secured Party, Oak Harbor
Investment Properties, L.L.C., David R. Vey and Debtor.
     2. Ratification by Debtor. To the extent permitted by law, the Debtor
hereby ratifies all that said attorneys shall lawfully do or cause to be done by
virtue hereof. This power of attorney is a power coupled with an interest and
shall be irrevocable.
     3. No Duty on Secured Party. The powers conferred on the Secured Party
hereunder are solely to protect its interests in the Collateral and shall not
impose any duty upon it to exercise any such powers. The Secured Party shall be
accountable only for the amounts that it actually receives as a result of the
exercise of such powers and neither it nor any of its officers, directors,
employees or agents shall be responsible to the Debtor for any act or failure to
act, except for the gross negligence or willful misconduct of the Secured Party
or any of its officers, directors, or employees.
ARTICLE XIV
REMEDIES
          If an Event of Default occurs under this Agreement and remains uncured
for a period of sixty (60) calendar days, at any time thereafter, the Secured
Party shall have all of the rights of a secured party under applicable law, and
more specifically under the Uniform Commercial Code and shall have all of the
rights and remedies set forth in the Note. In addition and without limitation,
the Secured Party may exercise any one or more of the following rights and
remedies:
     1. General Remedies. The Secured Party may, without notice to or demand
upon the Debtor, declare this Agreement to be in default, and the Secured Party
shall thereafter have in any jurisdiction in which enforcement hereof is sought,
in addition to all other rights and remedies, the rights and remedies of a
secured party under the Uniform Commercial Code or of any jurisdiction in which
Collateral is located, including, without limitation, the right to take
possession of the Collateral, and for that purpose the Secured Party may, so far
as the Debtor can give authority therefor, enter upon any premises on which the
Collateral may be situated and remove the same therefrom. The Secured Party may
in its discretion require the Debtor to assemble all or any part of the

Page 10 of 16



--------------------------------------------------------------------------------



 



Collateral at such location or locations within the jurisdiction(s) of the
Debtor’s principal office(s) or at such other locations as the Secured Party may
reasonably designate. Unless the Collateral is perishable or threatens to
decline speedily in value, or is of a type customarily sold on a recognized
market, the Secured Party shall give to the Debtor at least five (5) business
days prior written notice of the time and place of any public sale of Collateral
or of the time after which any private sale or any other intended disposition is
to be made. The Debtor hereby acknowledges that five (5) business days prior
written notice of such sale or sales shall be reasonable notice. In addition,
the Debtor waives any and all rights that it may have to a judicial hearing in
advance of the enforcement of any of the Secured Party’s rights hereunder,
including, without limitation, its right following an Event of Default to take
immediate possession of the Collateral and to exercise its rights with respect
thereto.
     2. Keeper. Should any or all of the Collateral be seized as an incident to
an action for the recognition or enforcement of this Agreement, by executory
process, sequestration, attachment, writ of fieri facias or otherwise, the
Debtor hereby agrees that the court issuing any such order shall, if requested
by the Secured Party, appoint the Secured Party, or any agent designated by the
Secured Party, or any person or entity named by the Secured Party at the time
such seizure is requested, or any time thereafter, as Keeper of the Collateral.
Such a Keeper shall be entitled to reasonable compensation. The Debtor agrees to
pay the reasonable fees of such Keeper.
     3. Other Rights and Remedies. In addition, the Secured Party shall have and
may exercise any or all other rights and remedies it may have available at law,
in equity, or otherwise.
     4. Cumulative Remedies. All of the Secured Party’s rights and remedies,
whether evidenced by this Agreement or the Note or by any amendments, shall be
cumulative and may be exercised singularly or concurrently. Election by the
Secured Party to pursue any remedy shall not exclude pursuit of any other
remedy, and an election to make expenditures or to take action to perform an
obligation of the Debtor under this Agreement, after the Debtor’s failure to
perform, shall not affect the Secured Party’s right to declare a default and to
exercise its remedies.
     5. Fees. If an Event of Default has occurred under the Note or this
Agreement and the Note is referred to an attorney at law for collection, Debtor
agrees to pay all costs incurred by the Secured Party incident to collection up
to a limit of 10% of the unpaid principal balance, including but not limited to
reasonable attorney fees, enforceable as a contract of indemnity, plus all court
costs.
ARTICLE XV
STANDARDS FOR EXERCISING REMEDIES
          To the extent that applicable law imposes duties on the Secured Party
to exercise

Page 11 of 16



--------------------------------------------------------------------------------



 



remedies in a commercially reasonable manner, the Debtor acknowledges and agrees
that it is not commercially unreasonable for the Secured Party (a) to fail to
incur expenses reasonably deemed significant by the Secured Party to prepare
Collateral for disposition or otherwise to complete raw material or work in
process into finished goods or other finished products for disposition, (b) to
fail to obtain third party consents for access to Collateral to be disposed of,
or to obtain or, if not required by other law, to fail to obtain governmental or
third party consents for the collection or disposition of Collateral to be
collected or disposed of, (c) to fail to exercise collection remedies against
account debtors or other persons obligated on Collateral or to remove liens or
encumbrances on or any adverse claims against Collateral, (d) to exercise
collection remedies against account debtors and other persons obligated on
Collateral directly or through the use of collection agencies and other
collection specialists, (e) to advertise dispositions of Collateral through
publications or media of general circulation, whether or not the Collateral is
of a specialized nature, (f) to contact other persons, whether or not in the
same business as the Debtor, for expressions of interest in acquiring all or any
portion of the Collateral, (g) to hire one or more professional auctioneers to
assist in the disposition of Collateral, at commercially reasonable rates,
whether or not the Collateral is of a specialized nature, (h) to dispose of
Collateral by utilizing Internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capability of
doing so, or that match buyers and sellers of assets at commercially reasonable
rates, (i) to dispose of assets in wholesale rather than retail markets, (j) to
disclaim disposition warranties, (k) to purchase reasonable insurance or credit
enhancements to insure the Secured Party against risks of loss, collection or
disposition of Collateral or to provide to the Secured Party a guaranteed return
from the collection or disposition of Collateral, or (l) to the extent deemed
appropriate by the Secured Party, to obtain the services of other brokers,
investment bankers, consultants and other professionals to assist the Secured
Party in the collection or disposition of any of the Collateral. The Debtor
acknowledges that the purpose of this Article XV is to provide non-exhaustive
indications of what actions or omissions by the Secured Party would not be
commercially unreasonable in the Secured Party’s exercise of remedies against
the Collateral and that other actions or omissions by the Secured Party shall
not be deemed commercially unreasonable solely on account of not being indicated
in this Article XV. Without limitation upon the foregoing, nothing contained in
this Article XV shall be construed to grant any rights to the Debtor or to
impose any duties on the Secured Party that would not have been granted or
imposed by this Agreement or by applicable law in the absence of this
Article XV.
ARTICLE XVI
NO WAIVER BY SECURED PARTY, ETC.
          The Secured Party shall not be deemed to have waived any of its rights
upon or under the Obligations or the Collateral unless such waiver shall be in
writing and signed by the Secured Party. No delay or omission on the part of the
Secured Party in exercising any right shall operate as a waiver of such right or
any other right. A waiver on any one occasion shall not be construed as a bar to
or waiver of any right on any future occasion. All rights and remedies of the
Secured Party with respect to the Obligations or the Collateral, whether
evidenced hereby or by any other instrument or papers, shall be cumulative and
may be exercised singularly, alternatively, successively or concurrently at such
time or at such times as the Secured Party deems expedient.

Page 12 of 16



--------------------------------------------------------------------------------



 



ARTICLE XVII
SURETYSHIP WAIVERS BY DEBTOR
          The Debtor waives demand, notice, protest, notice of acceptance of
this Agreement, notice of loans made, credit extended, Collateral received or
delivered or other action taken in reliance hereon and all other demands and
notices of any description. With respect to both the Obligations and the
Collateral, the Debtor assents to any extension or postponement of the time of
payment or any other indulgence, to any substitution, exchange or release of or
failure to perfect any security interest in any Collateral, to the addition or
release of any party or person primarily or secondarily liable, to the
acceptance of partial payment thereon and the settlement, compromising or
adjusting of any thereof, all in such manner and at such time or times as the
Secured Party may deem advisable. The Secured Party shall have no duty as to the
collection or protection of the Collateral or any income thereon, nor as to the
preservation of rights against prior parties, nor as to the preservation of any
rights pertaining thereto beyond the safe custody thereof as set forth in
Article X, Section 2. The Debtor further waives any and all other suretyship
defenses.
ARTICLE XVIII
MARSHALLING
          The Secured Party shall not be required to marshal any present or
future collateral security (including, but not limited to, this Agreement and
the Collateral) for, or other assurances of payment of, the Obligations or any
of them or to resort to such collateral security or other assurances of payment
in any particular order, and all of its rights hereunder and in respect of such
collateral security and other assurances of payment shall be cumulative and, in
addition to all other rights, however existing or arising. To the extent that it
lawfully may, the Debtor hereby agrees that it will not invoke any law relating
to the marshalling of collateral which might cause delay in or impede the
enforcement of the Secured Party’s rights under this Agreement or under any
other instrument creating or evidencing any of the Obligations or under which
any of the Obligations is outstanding or by which any of the Obligations is
secured or payment thereof is otherwise assured, and, to the extent that it
lawfully may, the Debtor hereby irrevocably waives the benefits of all such
laws.
ARTICLE XIX
PROCEEDS OF DISPOSITIONS; EXPENSES
          The Debtor shall pay to the Secured Party, on demand, any and all
expenses, including reasonable attorneys’ fees and disbursements, incurred by
the Secured Party in protecting, preserving or enforcing the Secured Party’s
rights under or in respect of any of the Obligations or any of the Collateral.
After deducting all of said expenses, the residue of any proceeds of collection
or sale of the Obligations or Collateral shall, to the extent actually received
in cash, be applied to the payment of the Obligations in such order or
preference as the Secured Party may determine or in such order or preference as
is provided in the Note, proper allowance and provision being made for any
Obligations not then due. Upon the final payment and satisfaction in full of all
of the Obligations and, after making any payments required by
Sections 9-608(a)(1)(C) or 9-615(a)(3) of

Page 13 of 16



--------------------------------------------------------------------------------



 



the Uniform Commercial Code, any excess shall be returned to the Debtor, and the
Debtor shall remain liable for any deficiency in the payment of the Obligations.
ARTICLE XX
OVERDUE AMOUNTS
          Until paid, all amounts due and payable by the Debtor hereunder shall
be a debt secured by the Collateral and shall bear, whether before or after
judgment, interest at the applicable rate as set forth in the Note.
ARTICLE XXI
GOVERNING LAW; CONSENT TO JURISDICTION
          THIS AGREEMENT IS INTENDED TO TAKE EFFECT AS A SEALED INSTRUMENT AND
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
LOUISIANA. The Debtor agrees that any suit for the enforcement of this Agreement
may be brought in either the courts of the state or any jurisdiction in which
the Collateral is located, or any federal court sitting in any of the foregoing
and consents to the non-exclusive jurisdiction of such courts and to service of
process in any such suit being made upon the Debtor by mail at the address set
forth on the cover page hereof. The Debtor hereby waives any objection that it
may now or hereafter have to the venue of any such suit or any such court or
that such suit is brought in an inconvenient court.
ARTICLE XXII
WAIVER OF JURY TRIAL
          THE DEBTOR WAIVES ITS RIGHT TO A JURY TRIAL WITH RESPECT TO ANY ACTION
OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS AGREEMENT, ANY
RIGHTS OR OBLIGATIONS HEREUNDER OR THE PERFORMANCE OF ANY SUCH RIGHTS OR
OBLIGATIONS. Except as prohibited by law, the Debtor waives any right which it
may have to claim or recover in any litigation referred to in the preceding
sentence any special, exemplary, punitive or consequential damages or any
damages other than, or in addition to, actual damages. The Debtor (i) certifies
that neither the Secured Party nor any representative, agent or attorney of the
Secured Party has represented, expressly or otherwise, that the Secured Party
would not, in the event of litigation, seek to enforce the foregoing waivers and
(ii) acknowledges that, in entering into the Note, the Secured Party is relying
upon, among other things, the waivers and certifications contained in this
Article XXII.
ARTICLE XXIII
MISCELLANEOUS
          This Agreement constitutes the entire agreement of the parties with
respect to the subject matter hereof. No change, modification or addition to
this Agreement shall be enforceable unless in writing and signed by the party
against whom enforcement is sought. The headings of each

Page 14 of 16



--------------------------------------------------------------------------------



 



section of this Agreement are for convenience only and shall not define or limit
the provisions thereof. This Agreement and all rights and obligations hereunder
shall be binding upon the Debtor and its respective successors and assigns, and
shall inure to the benefit of the Secured Party and its successors and assigns.
If any term of this Agreement shall be held to be invalid, illegal or
unenforceable, the validity of all other terms hereof shall in no way be
affected thereby, and this Agreement shall be construed and be enforceable as if
such invalid, illegal or unenforceable term had not been included herein. The
Debtor acknowledges receipt of a copy of this Agreement.
          IN WITNESS WHEREOF, intending to be legally bound, the Debtor has
caused this Agreement to be duly executed as of the date first above written.

            SECURED PARTY:`


VEY ASSOCIATES INCORPORATED
      By:   /s/ David Vey         Name:   David Vey             

            DEBTOR:


SEDONA CORPORATION
      By:   /s/ Scott Edelman         Name:   Scott Edelman        Title:  
President and CEO     

Page 15 of 16



--------------------------------------------------------------------------------



 



APPENDIX A
to
SECURITY AGREEMENT between SEDONA CORPORATION and
VEY ASSOCIATES
Oak Harbor Investment Properties, LLC
Jurisdiction: Commonwealth of Pennsylvania (Oak Harbor Investment Properties,
LLC)
File Date: 3/18/2003
File No: 20030256799
Extended: February 26, 2008
Extended File No: 2008022700539

Page 16 of 16